EXHIBIT 10.32

Director RSU

2017

Director Restricted Stock Unit Award

(Stericycle, Inc. 2017 Long-Term Incentive Plan)

 

Participant:

 

Award Grant Date (“Grant Date”):  

 

Number of shares subject to this Award:

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Award Agreement”), dated as of the
Grant Date specified above, by and between Stericycle, Inc. (the “Company”) and
the Participant, is entered into pursuant to the Stericycle, Inc. 2017 Long-Term
Incentive Plan (as the same may be amended, restated, supplemented and otherwise
modified from time to time, the “Plan”).  This Award Agreement is subject to the
terms and conditions of the Plan.  

 

Terms of Award

1.Defined Terms.  All capitalized terms not otherwise defined in the text of
this Award Agreement have the meanings attributed to them in the Plan.  

2.Grant of RSUs.  Subject to the terms and conditions of the Plan and this Award
Agreement, the Company hereby grants to the Participant a Full Value Award under
the Plan in the form of restricted stock units (“RSUs”).  The RSUs shall vest
based on the Participant’s continued service with the Company as a Non-Employee
Director, as described in Section 3.  Each RSU constitutes an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered) to the
Participant a share of the Company’s common stock, par value $.01 per share
(“Common Stock”), or its cash equivalent, subject to the terms and conditions of
the Plan and this Award Agreement, and is not an actual share of Common
Stock.  Prior to settlement, as described in Section 4, RSUs are only
bookkeeping entries, either on the Company’s own records or on those of E*Trade
(or any other record keeper that the Company may use in connection with the
administration of the Plan), and the Participant shall not have any rights as a
stockholder of the Company in respect of his or her RSUs.

3.Vesting of RSUs.  

 

(a)

General Vesting Rules.  This Award shall vest on XXXX (the “Vesting Date”)] [on
each of the [first through fifth] anniversaries of the Grant Date (each a
“Vesting Date”)] provided that the Participant’s Termination Date has not
occurred as of the applicable Vesting Date.  Subject to the terms and conditions
of this Award Agreement, the actual number of RSUs that become earned and vested
as of a Vesting Date are referred to as “Vested RSUs”.  All RSUs that become
Vested RSUs on a Vesting Date shall be distributed to the Participant in
accordance with Section 4.  Except as otherwise provided by the Committee or
this Award Agreement, if the Participant’s Termination Date occurs for any
reason prior to the applicable Vesting Date, then, as of the Participant’s
Termination Date, all then unvested RSUs shall be cancelled and shall be
forfeited, none of unvested RSUs shall become Vested RSUs and the Participant
shall have no rights under or with respect any of the unvested RSUs.  

 



--------------------------------------------------------------------------------

 

 

(b)

Special Rules for Death.  Notwithstanding the provisions of paragraph 3(a), if
the Participant’s Termination Date occurs prior to a Vesting Date on account of
the Participant’s death, then all of the then outstanding unvested RSUs shall
immediately vest and the date of the Participant’s death shall be the “Vesting
Date” for such RSUs for purposes of Section 4.

 

(c)

Change in Control. This Award shall vest upon a Change in Control prior to the
Vesting Date as provided by the Committee provided that the Participant’s
Termination Date has not occurred as of the date of the Change in Control.

Settlement. The Participant shall be entitled to payment (whether in shares of
Common Stock or the cash equivalent thereof) only with respect to Vested
RSUs.  The settlement of the Vested RSUs shall occur within 45 days following
the Vesting Date applicable to such Vested RSUs.  Settlement of the Vested RSUs
shall be made, in the sole discretion of the Committee, in (a) the form of
shares of Common Stock (with one share of Common Stock distributed for each
Vested RSU and cash equal in value to any fractional Vested RSU) registered in
the name of the Participant, (b) a lump sum cash payment equal to the Fair
Market Value (determined as of the Vesting Date) of the number of shares of
Common Stock determined under paragraph (a), or (c) a combination of the payment
forms described in paragraphs (a) and (b).  Notwithstanding the foregoing, if
settlement of the RSUs is deferred under the terms of the Stericycle, Inc.
Directors’ Deferred Stock Plan or another deferred compensation plan of the
Company (“Deferred Compensation Plan”), whether pursuant to the Participant’s
election or otherwise, settlement of the Vested RSUs shall be made at the time
and in the form determined under, and otherwise accordance with the terms of,
the Deferred Compensation Plan.

4.Withholding. The delivery of shares of Common Stock or the payment of cash in
settlement of the Award pursuant to Section 4 shall be conditioned upon the
satisfaction of any applicable withholding tax obligation.

5.Transferability. This Award may not be transferred, assigned or pledged
(whether by operation of law or otherwise), except as provided by will or the
applicable laws of intestacy. The Award shall not be subject to execution,
attachment or similar process.

6.Interpretation.  This Award is subject to the terms of the Plan, as the Plan
may be amended (but except as required by applicable law, no amendment of the
Plan after the Grant Date shall adversely affect the Participant’s rights in
respect of the Award without the Participant’s consent).  If there is a conflict
or inconsistency between this Award and the Plan, the terms of the Plan shall
control. The Committee’s interpretation of this Award and the Plan shall be
final and binding.

7.No Right to Continued Service. Nothing in this Award shall be considered to
confer on The Participant any right to continue in the service of the Company or
the right to be nominated for election as a director of the Company.

8.No Stockholder Rights. The Participant shall not have any rights as a
stockholder of the Company in respect of any of RSUs unless and until this Award
vests and is settled in shares of the Common Stock.

2



--------------------------------------------------------------------------------

 

9.Governing Law. This Award shall be governed in accordance with the laws of the
State of Illinois.

10.Binding Effect. This Award shall be binding on the Company and the
Participant and on The Participant’s heirs, legatees and legal representatives.

11.Code Section 409A.  It is intended that any amounts payable under this Award
Agreement shall either be exempt from or comply with Section 409A of the Code
and all regulations, guidance and other interpretive authority issued thereunder
(“Code Section 409A”) so as not to subject the Participant to payment of any
additional tax, penalty or interest imposed under Code Section 409A and any
ambiguities herein shall be interpreted to so comply.  Neither the Company nor
any of the Subsidiaries, however, makes any representation regarding the tax
consequences of this Award.  

 

Stericycle, Inc.

 

 

 

By

 

 

 

 

Charles A. Alutto

 

 

President and CEO

 

Acceptance by Participant

I accept this Restricted Stock Unit Agreement and agree to be bound by all of
its terms. I acknowledge receipt of a copy of the Stericycle, Inc. 2017
Long-Term Incentive Plan and a copy of the current Information Statement for the
Plan.

 

 

 

 

 

 

Director Name

 

3

